Citation Nr: 0432085	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher evaluation of 
status post transverse spinous process fracture (to include 
low back pain and spondylosis), which is currently evaluated 
as 20 percent disabling.

2.  Entitlement to service connection for a mental 
disability, variously diagnosed as paranoid schizophrenia and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from June 1995 to 
November 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2002, a statement of the 
case was issued in January 2003, and a substantive appeal was 
timely received in March 2003.  

It appears that the veteran may be advancing a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  This 
matter is hereby referred to the RO for clarification and 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was involved in a motor vehicle accident in 1996 
during service, and service connection has already been 
established for residuals of a transverse process fracture to 
include low back pain and spondylosis and for residuals of a 
left foot fracture.  He is claiming entitlement to a higher 
rating for the spinous process fracture.  Additionally, 
although not entirely clear, it appears that the veteran is 
claiming that he suffers from an acquired psychiatric 
disability either related to the accident itself and injuries 
suffered therein, or as secondary to the already service-
connected disabilities.  Under the circumstances, the Board 
believes a VA psychiatric examination and etiology opinion is 
warranted.  

In an August 2001 statement, the veteran also apparently 
indicated that he was treated in 1998 for emotional problems; 
these records do not appear to be in the file.  The veteran 
should be asked to clarify if there are any additional 
pertinent medical records not associated with the claims 
folder.  

In his July 2002 notice of disagreement, the veteran stated 
that he is receiving Social Security Administration (SSA) 
benefits.  In view of the possible relevance that such 
records may have to this appeal, an attempt should be made to 
obtain the veteran's complete SSA records.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the SSA 
copies of any determinations regarding 
the veteran's claims for disability 
benefits, along with the underlying 
medical records associated with such 
determination(s).  

2.  The veteran should be contacted and 
asked to furnish the name and address of 
any medical care providers (VA and/or 
private) who treated him for emotional 
problems in 1998.  The RO should take 
appropriate action to obtain copies of 
records from any medical care providers 
identified by the veteran.   

3.  After completion of the above, the RO 
should arrange for a VA psychiatric 
examination.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records and post-service 
evidence) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran suffers from a chronic 
psychiatric disability manifested during 
service or within one year of discharge 
from service, or in any manner related to 
any injuries suffered during service.  
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current chronic 
psychiatric disability is proximately due 
to or caused by, or aggravated by, his 
already service-connected disabilities.   

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted with regard to both issues on 
appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



